NUMBER 13-09-00531-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MICHAEL LEE DELGADO,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.


                           MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
             Memorandum Opinion by Chief Justice Valdez

       On March 18, 2005, a jury convicted appellant, Michael Lee Delgado, of the offense

of indecency with a child, a second-degree felony.        See TEX . PENAL CODE ANN . §

21.11(a)(1), (d) (Vernon Supp. 2009). The jury assessed punishment at ten years’

imprisonment in the Institutional Division of the Texas Department of Criminal Justice, with
the sentence suspended and community supervision imposed, plus a $10,000 fine. On

June 19, 2009, the State filed a motion to revoke, alleging various violations of the terms

of Delgado’s community supervision. Delgado pleaded “true” to failing to: (1) pay

supervision fees; (2) pay fines; and (3) report on several occasions. Following a hearing,

the trial court accepted Delgado’s pleas of “true” and found those violations to be true. The

trial court also found that Delgado committed additional violations listed in the State’s

motion to revoke by: (1) leaving the county of approved residence without first obtaining

written permission; (2) failing to complete 600 hours of community service restitution; and

(3) failing to attend a sex offender treatment program. The trial court sentenced Delgado

to ten years’ imprisonment and assessed a $10,000 fine. Delgado appeals the revocation

of his community supervision. We affirm.

                                      I. ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Delgado’s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated.

Though counsel presents “issues” in his brief, he concludes that these “issues” lack merit

and that any appeal in this case would be frivolous. See id. Counsel’s brief meets the

requirements of Anders as it presents a professional evaluation demonstrating why there

are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403,

407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to the

facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v.

State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v.
                                              2
State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Delgado’s counsel has carefully discussed why, under controlling authority, there

are no errors in the trial court’s judgment. Counsel has informed this Court that he has:

(1) examined the record and found no arguable grounds to advance on appeal, (2) served

a copy of the brief and counsel’s motion to withdraw on Delgado, and (3) informed Delgado

of his right to review the record and to file a pro se response.1 See Anders, 386 U.S. at

744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

More than an adequate period of time has passed, and Delgado has not filed a pro se

response. See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

        1
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
                                          III. MOTION TO WITHDRAW

         In accordance with Anders, Delgado’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion

to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of the opinion and judgment to Delgado and to advise him of his right to file a

petition for discretionary review.2 See TEX . R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                               ________________________
                                                               ROGELIO VALDEZ
                                                               Chief Justice
Do not publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
10th day of June, 2010.




         2
            No substitute counsel will be appointed. Should Delgado wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3, 68.7. Any petition for
discretionary review should com ply with the requirem ents of rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.



                                                          4